Citation Nr: 0110044	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), anxiety disorder, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a compensable rating for status post 
varicose veins, scars, right leg.

3.  Entitlement to a compensable rating for status post 
varicose veins, scars, left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971, and from November 1972 to November 1976.

This matter arises from a January 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  The Board 
notes that the veteran was originally scheduled for a Travel 
Board Hearing, and he withdrew that request in January 2000.  
He was then scheduled for an RO hearing, which was 
rescheduled, at his request, for January 2001.  The veteran 
failed to appear for that hearing and his request for a 
hearing is deemed abandoned.  The Board will proceed with 
review of the record as it stands.


FINDINGS OF FACT

1.  The veteran's PTSD, anxiety disorder, is manifested by 
depressed mood, anxiety, and chronic sleep impairment.

2.  The veteran's right leg and left leg show no evidence of 
current varicose veins and no symptoms of edema or aching or 
fatigue; surgical scars are barely visible.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 30 percent for PTSD, 
anxiety disorder, is not warranted.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000). 
 
2.  A compensable disability rating for status post varicose 
veins, scars, right leg, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991), Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.104, Diagnostic Code 
7120, 4.118, Diagnostic Codes 7800, 7803, 7804 (2000).

3.  A compensable disability rating for status post varicose 
veins, scars, left leg, is not warranted.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.104, Diagnostic Code 7120, 
4.118, Diagnostic Codes 7800, 7803, 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to establish increased 
ratings, and he was afforded VA examinations in November 1998 
and in December 1999, in support of his claim.  He was also 
afforded the opportunity to offer testimony, but failed to 
appear for scheduled hearings.  In addition, all relevant 
medical records have been obtained.  Therefore, the duty to 
assist as mandated by the Veterans Claims Assistance Act, has 
been met.  See Veterans Claims Assistance Act, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).   

With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2000).  

The veteran was granted service connection for an anxiety 
disorder and for scars from varicose vein surgery to both 
legs, effective 1971.  His anxiety disorder was amended to 
include PTSD effective February 1998, and he was assigned a 
30 percent rating for the symptomatology associated with his 
disability.  The bilateral varicose vein surgery residuals 
have continued as noncompensable.  

I.  PTSD, Anxiety Disorder

The veteran is assigned a 30 percent rating for PTSD and 
anxiety pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
According to the applicable schedular criteria, a 30 percent 
rating is indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.  A 50 percent under this particular diagnostic code 
indicates evidence of occupational and social impairment with 
reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

An April 1997 private physician's evaluation of the veteran 
noted a diagnosis of PTSD, general anxiety, and alcohol 
abuse.  The veteran was followed by this physician for 
medication monitoring through September 1999, with no record 
of clinical treatment to show increased symptomatology 
associated with PTSD or anxiety. 

In February 1998, the veteran was admitted to a VA medical 
center for substance abuse rehabilitation.  He was discharged 
with Axis I diagnoses of: Alcohol dependence, continuous, and 
nicotine dependence, continuous.  It was noted that the 
veteran experienced "PTSD symptoms" such as night sweats, 
nightmares, and a disrupted sleep pattern.  He was employed 
full-time as a tugboat captain.  

A November 1998 VA psychiatric examination report reflected a 
long history of depression with abstinence from alcohol since 
January 1998.  The veteran had no previous psychiatric 
treatment until 1998.  He veteran reported difficulty with a 
depressed mood, trouble sleeping, and an irregular appetite.  
He reported that his energy was depleted and that he had 
trouble concentrating and decreased self-esteem with 
constricted interests.  The examiner found that the veteran 
was exaggerating his symptoms based upon findings in the 
clinical presentation.  The mental status evaluation showed 
normal motor activity with goal directed thought process and 
no loose association.  Mood was described as profoundly 
depressed, but affect was not at all consistent with 
described mood, and showed no particular irregularities.  
Posture, speech, and intellectual functioning were all within 
normal limits.  Recent and remote memory were intact, as was 
retention and recall, and judgment.  Insight was hard to 
assess but fund of general knowledge was adequate and there 
was no deterioration in personal hygiene noted.  There were 
no ritualistic or obsessive behaviors noted and no panic 
attacks were observed.  Although the veteran reported that he 
had panic attacks, the examiner found that the veteran did 
not describe anything which remotely resembled a classic 
panic attack.  There was no impairment in impulse control 
reported or noted.  The Axis I diagnosis was reported to be 
chemical dependency, alcohol, in remission; possible 
dysthymia; possible generalized anxiety disorder.  The 
examiner noted that the dysthymia and anxiety were reported 
as "possible" because the veteran did not exhibit enough 
symptoms to allow a definitive diagnosis.  The veteran's 
global assessment of functioning (GAF) was reported to be 80, 
and the examiner found that the veteran did not have symptoms 
which interfered significantly with his occupational 
functioning.  

A May 1999 VA outpatient interview as a follow-up to the 
veteran's substance abuse treatment was refused by the 
veteran.  There is no record of outpatient mental health 
treatment to indicate an increase in PTSD or anxiety 
symptomatology.  

The veteran was afforded further VA psychiatric examination2 
in December 1999.  He reported that he began PTSD treatment 
in 1992, with group therapy 2-3 times a month (there were no 
records found for treatment during this time).  He reported 
continued abuse of alcohol periodically and stated that he 
received psychotherapy for problems with PTSD and depression, 
although records from his private physician did not reflect 
such treatment other than medication monitoring.  The veteran 
complained of feeling shaky, confused, hypoaroused, and 
nauseous.  He reported sleep disturbances including 
"nightmares, sweats, and being scared to go back to sleep."  
He related that his episodes of anxiety were triggered by 
related movies and deep conversations.  He also spontaneously 
reported flashback phenomena related to Vietnam.  His mental 
status evaluation revealed normal speech, rate, and tone, and 
speech content that suggested clear and logical flow of 
thoughts and ideas.  There was no gross cognitive 
dysfunction.  The veteran's range of affect was somewhat 
restricted, and he described a depressed mood.  He denied 
current suicidal ideation or intent.  The examiner found that 
the veteran reported symptoms consistent with PTSD, and with 
a major depressive episode.  The depressive symptoms included 
chronic depressed mood, insomnia, low energy, anhedonia, and 
feelings of worthlessness.  The PTSD symptoms were 
represented by increased arousal, difficulty concentrating, 
exaggerated startle response, and hypervigilance.  The 
examiner reported Axis I diagnoses of: PTSD, chronic; major 
depressive disorder, recurrent, moderate; alcohol dependence, 
in sustained full remission.  The GAF was reported to be 65, 
and the examiner noted that it was related primarily to 
symptoms of PTSD, as the veteran had no symptoms of alcohol 
dependence for two years.  

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's reported PTSD and 
anxiety symptomatology.  As noted above, the veteran's 
symptoms are manifested primarily by a depressed mood, sleep 
disturbance and perceived anxiety attacks.  There is no 
medical evidence of affected speech, memory, or 
concentration.  Both VA examination reports indicated that 
the veteran's cognitive abilities were intact, and there was 
no evidence to show impaired judgment or impaired abstract 
thinking.  He was in a second marriage that had been ongoing 
since 1981, and he was working full-time in the shipping and 
off shore industry.  Moreover, his GAF scores are between 65 
and 80, and are reflective of mild to transient symptoms.  
The GAF scores are set forth in the DSM-IV, which has been 
adopted by the VA.  See 38 C.F.R. § 4.125 (1999).  Thus, as 
the overwhelming evidence of record shows no more than 
occasional decrease in work efficiency, without evidence of 
difficulty in establishing and maintaining effective work and 
social relationships, the Board finds that a rating in excess 
of 30 percent for PTSD, anxiety disorder, is not warranted.  

II.  Status Post Varicose Vein Scars, Both Legs

The veteran underwent surgical ligation of the greater 
saphenous veins of both legs during service.  He is assigned 
a noncompensable rating for each leg pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7120, indicative of asymptomatic 
palpable or visible varicose veins.  A 10 percent rating 
under this diagnostic code is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  

There are no VA outpatient records showing complaints, 
treatment, or clinical findings regarding the veteran's lower 
extremities.  A VA examination report of November 1998 showed 
no evidence of current varicosities in either leg.  During 
the November 1998 VA examination, the veteran reported that 
he felt "shocks" down each leg since the surgery, but there 
was no medical evidence of pathology.  The physical 
examination revealed numerous spider veins without edema.  
Leg temperature was normal and skin color was normal.  The 
examiner noted 4 surgical scars on the right leg of 
approximately 1/4 by 1/2 inch, 1 inch by less than 1/8 inch, 11/4 
by 1/2 inch, and an approximately 3 inch linear scar.  The left 
leg showed 3 scars in dimensions of an approximately 1 inch 
linear scar, and a 4 inch linear scar, and an approximately 3/4 
inch by less than 1/8 inch surgical scar.  The examiner noted 
that all of these scars were barely visible with no evidence 
of ulceration, tissue loss, or discoloration.  The diagnosis 
was reported as: Status post varicose vein removals.  

As is apparent from the evidence of record, the veteran has 
no symptoms of varicose veins indicative of a compensable 
rating.  Moreover, while he does have scars, consideration 
under the applicable schedular criteria of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, show no basis for a 
compensable rating.  There is no evidence that any of the 
scars are disfiguring under Diagnostic Code 7800, or poorly 
nourished or ulcerated under Diagnostic Code 7803, or tender 
or painful on objective demonstration under Diagnostic Code 
7804.  As the examiner noted, the scars are, at best, barely 
visible.  Accordingly, the Board finds that a compensable 
rating for status post varicose vein scars of the right leg 
or the left leg is not warranted.  

III.  Summary

In reaching the conclusion that an increased rating is not 
warranted for PTSD, anxiety disorder, or for status post 
varicose veins right leg or left leg, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against each of the 
veteran's claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 

ORDER

Entitlement to a rating in excess of 30 percent for PTSD, 
anxiety disorder, is denied.

Entitlement to a compensable rating for status post varicose 
veins, scars, right leg, is denied.  

Entitlement to a compensable rating for status post varicose 
veins, scars, left leg, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

